9 N.Y.3d 888 (2007)
AMARANTH LLC et al., Appellants,
v.
NATIONAL AUSTRALIA BANK LIMITED et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 18, 2007.
Decided September 6, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the denial of appellants' motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.